Chief Justice Robertson
delivered the opinion of the Court.
A party who has obtained a judgment, entitling him to the possession of land, has a right t" *315■a “habere facias possessionem,” unless by a proceeding-under the occupant laws, execution be suspended.
strutting clerk to with-h°M habere Reason apP»-tojustify001^ such entry,
Triplett, for plaintiff; Qkittenden, for defendant.
As the circuit court in this case, made an order, instructing the clerk to withhold the “habere facias” without any sufficient reason, apparent in the record to justify such an entry, the order must be set aside, and the case remanded, in order that the may have execution.